Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made effective as of October 10,
2014 (the “Effective Date”), by and between Pilgrim Bank (the “Bank”) and
Francis E. Campbell (“Executive”). Any reference to the “Company” shall mean
Pilgrim Bancshares, Inc. the stock holding company of the Bank.

WHEREAS, the Bank wishes to assure itself of the continued services of Executive
for the period provided in this Agreement; and

WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement; and

WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

During the term of this Agreement, Executive agrees to serve as President and
Chief Executive Officer of the Bank (the “Executive Position”), and will perform
the duties and will have all powers associated with such position as set forth
in any job description provided to Executive by the Bank, and as may be set
forth in the bylaws of the Bank. During the period provided in this Agreement,
Executive also agrees to serve, if elected, as an officer of any subsidiary or
affiliate of the Bank and in such capacity carry out such duties and
responsibilities reasonably appropriate to that office.

 

2. TERM AND DUTIES.

(a) The term of this Agreement and the period of Executive’s employment
hereunder shall begin as of the Effective Date and shall continue for thirty-six
(36) full calendar months thereafter. Commencing on the first anniversary date
following the Effective Date and continuing on each anniversary date thereafter
(the “Anniversary Date”), this Agreement shall renew for an additional year such
that the remaining term shall be thirty-six (36) months, provided, however, that
in order for this Agreement to renew, the disinterested members of the Board of
Directors of the Bank (the “Board”) must take the following actions within the
time frames set forth below prior to each Anniversary Date: (i) at least sixty
(60) days prior to the Anniversary Date, conduct a comprehensive performance
evaluation and review of Executive for purposes of determining whether to extend
this Agreement; and (ii) affirmatively approve the renewal or non-renewal of
this Agreement, which such decision shall be included in the minutes of the
Board’s meeting. If the decision of such disinterested members of the Board is
not to renew this Agreement, then the Board shall provide Executive with a
written notice of non-renewal (“Non-Renewal Notice”) at least thirty (30) days
and not more than sixty (60) days prior to any Anniversary Date, such that this
Agreement shall terminate at the end of thirty-six (36)



--------------------------------------------------------------------------------

months following such Anniversary Date. The failure of the disinterested members
of the Board to take the actions set forth herein before any Anniversary Date
will result in the automatic non-renewal of this Agreement, even if the Board
fails to affirmatively issue the Non-Renewal Notice to Executive. If the Board
fails to inform Executive of its determination regarding the renewal or
non-renewal of this Agreement, the Executive may request, in writing, the
results of the Board’s action (or non-action) and the Board shall, within thirty
(30) days of the receipt of such request, provide a written response to
Executive. Reference herein to the term of this Agreement shall refer to both
such initial term and such extended terms.

(b) Notwithstanding the foregoing, in the event that the Bank or the Company has
entered into an agreement to effect a transaction which would be considered a
Change in Control as defined under Section 5 hereof, then the term of this
Agreement shall automatically be extended for thirty-six (36) months following
the date on which the Change in Control occurs.

(c) During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive will devote all of his business time, attention, skill and
efforts to the faithful performance of his duties under this Agreement,
including activities and duties related to the Executive Position.
Notwithstanding the preceding sentence, subject to the approval of the Board,
Executive may serve as a member of the board of directors of business, community
and charitable organizations, provided that in each case such service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Bank or any other affiliates of the Bank,
or present any conflict of interest.

(d) Nothing in this Agreement shall mandate or prohibit a continuation of
Executive’s employment following the expiration of the term of this Agreement.

 

3. COMPENSATION, BENEFITS AND REIMBURSEMENT.

(a) Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, the Bank will provide
Executive the compensation specified in this Agreement. The Bank will pay
Executive a salary of $245,000 per year (“Base Salary”). Such Base Salary will
be payable in accordance with the customary payroll practices of the Bank.
During the term of this Agreement, the Board may consider increasing, but not
decreasing (other than a decrease which is applicable to all senior officers of
the Bank and in a percentage not in excess of the percentage decrease for other
senior officers), Executive’s Base Salary as the Board deems appropriate. Any
change in Base Salary will become the “Base Salary” for purposes of this
Agreement.

(b) Bonus. Executive shall be entitled to participate in any bonus plan or
arrangements of the Bank in which the Executive is eligible to participate.
Nothing paid to Executive under any such plan or arrangement will be deemed to
be in lieu of the other compensation to which Executive is entitled under this
Agreement.

(c) Benefit Plans. Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and officers of
the Bank, including a car allowance of $750 per month, a health club membership
of $60 per month and a golf club

 

2



--------------------------------------------------------------------------------

membership not to exceed $4,200 per year. Without limiting the generality of the
foregoing provisions of this Section 3(c), Executive also will be entitled to
participate in any employee benefit plans including but not limited to
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, or any other employee benefit plan or arrangement made available by the
Bank in the future to management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.

(d) Vacation. Executive will be entitled to paid vacation time each year during
the term of this Agreement measured on a calendar year basis, in accordance with
the Bank’s customary practices, as well as sick leave, holidays and other paid
absences in accordance with the Bank’s policies and procedures for officers. Any
unused paid time off during an annual period will be treated in accordance with
the Bank’s personnel policies as in effect from time to time, provided, however
that the Executive shall be permitted to carryover up to eight weeks of unused
vacation time to a subsequent calendar year or years. Notwithstanding the
foregoing, the Executive shall not be entitled to receive a cash payment for any
earned but unused vacation time.

(e) Expense Reimbursements. The Bank will reimburse Executive for all reasonable
travel, entertainment and other reasonable expenses incurred by Executive during
the course of performing his obligations under this Agreement, including,
without limitation, fees for memberships in such organizations as Executive and
the Board mutually agree are necessary and appropriate in connection with the
performance of his duties under this Agreement, upon substantiation of such
expenses in accordance with applicable policies and procedures of the Bank. All
reimbursements pursuant to this Section 3(e) shall be paid promptly by the Bank
and in any event no later than thirty (30) days following the date on which the
expense was incurred.

(f) To the extent not specifically set forth in this Section 3, any compensation
payable or provided under this Section 3 shall be paid or provided no later than
two and one-half (2.5) months after the calendar year in which such compensation
is no longer subject to a substantial risk of forfeiture within the meaning of
Treasury Regulation Section 1.409A-1(d).

 

4. TERMINATION AND TERMINATION PAY.

Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement may be terminated in the
following circumstances:

(a) Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate or
beneficiary shall be paid Executive’s Base Salary at the rate in effect at the
time of Executive’s death for a period of one (1) year following Executive’s
death (payable in accordance with the regular payroll practices of the Bank). In
addition, for the later of: (i) the remaining term of this Agreement or (ii) one
(1) year following Executive’s death, the Bank will continue to provide
non-taxable medical and dental coverage substantially comparable to the coverage
maintained by the Bank for Executive and his family immediately prior to
Executive’s death. Such continued benefits will be fully paid for by the Bank.

 

3



--------------------------------------------------------------------------------

(b) Disability. Termination of Executive’s employment based on “Disability”
shall mean termination because of any permanent and totally physical or mental
impairment that restricts Executive from performing all the essential functions
of normal employment. In the event of Executive’s termination due to Disability,
Executive will be entitled to disability benefits, if any, provided under a long
term disability plan sponsored by the Bank, if applicable.

(c) Termination for Cause. The Board may immediately terminate his employment at
any time for “Cause.” Executive shall have no right to receive compensation or
other benefits for any period after termination for Cause, except for already
vested benefits. Termination for “Cause” shall mean termination because of, in
the good faith determination of the Board, Executive’s:

(i) material act of dishonesty or fraud in performing Executive’s duties on
behalf of the Bank;

(ii) willful misconduct that in the judgment of the Board will likely cause
economic damage to the Bank or injury to the business reputation of the Bank;

(iii) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);

(iv) breach of fiduciary duty involving personal profit;

(v) intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;

(vi) willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; any violation of the policies and
procedures of the Bank as outlined in the Bank’s employee handbook, which would
result in termination of the Bank employees, as from time to time amended and
incorporated herein by reference, or

(vii) material breach by Executive of any provision of this Agreement.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a notice of termination which shall include a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the
disinterested members of the Board that Executive was guilty of the conduct
described above and specifying the particulars of such conduct.

(d) Voluntary Termination by Executive. In addition to his other rights to
terminate his employment under this Agreement, Executive may voluntarily
terminate employment during the term of this Agreement (other than “With Good
Reason” as defined below) upon at least thirty (30) days prior written notice to
the Board. Upon Executive’s voluntary termination, Executive will receive only
his compensation and vested rights and benefits as of the date of his
termination.

 

4



--------------------------------------------------------------------------------

(e) Termination Without Cause or With Good Reason.

 

  (i) The Board may immediately terminate his employment at any time for a
reason other than Cause (a termination “Without Cause”), and Executive may, by
written notice to the Board, terminate this Agreement at any time within ninety
(90) days following an event constituting “Good Reason,” as defined below (a
termination “With Good Reason”); provided, however, that the Bank shall have
thirty (30) days to cure the “Good Reason” condition, but the Bank may waive its
right to cure. Any termination of Executive’s employment, other than Termination
for Cause shall have no effect on or prejudice the vested rights of Executive
under the Bank’s qualified or non-qualified retirement, pension, savings,
thrift, profit-sharing or bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or other employee benefit plans or programs, or
compensation plans or programs in which Executive was a participant.

 

  (ii) In the event of termination as described under Section 4(e)(i) and
subject to the requirements of Section 4(e)(v), the Bank shall pay Executive, or
in the event of Executive’s subsequent death, Executive’s beneficiary or estate,
as the case may be, as severance pay, a cash lump sum payment equal to two
(2) times his highest annual rate of Base Salary earned by Executive during the
calendar year of Executive’s date of termination or either of the three
(3) calendar years immediately preceding Executive’s date of termination. Such
payment shall be made to Executive within thirty (30) days following Executive’s
date of termination.

 

  (iii)

In addition, the Bank will continue to provide to Executive life insurance
coverage and non-taxable medical and dental insurance coverage substantially
comparable (and on substantially the same terms and conditions) to the coverage
maintained by the Bank for Executive immediately prior to his termination under
the same cost-sharing arrangements that apply for active employees of the Bank
as of Executive’s date of termination. Such continued coverage shall cease upon
the earlier of: (A) the date which is two (2) years from Executive’s date of
termination or (B) the date on which Executive becomes a full-time employee of
another employer, provided Executive is entitled to the benefits that are
substantially similar to the health and welfare benefits provided by the Bank.
The period of continued health coverage required by Section 4980B(f) of the
Internal Revenue Code of 1986, as amended (the “Code”), shall run concurrently
with the coverage period provided herein. If the Bank cannot provide one or more
of the benefits set forth in this paragraph because Executive is no longer an
employee, applicable rules and regulations prohibit such benefits or the payment
of such

 

5



--------------------------------------------------------------------------------

  benefits in the manner contemplated, or it would subject the Bank to
penalties, then the Bank shall pay Executive a cash lump sum payment reasonably
estimated to be equal to the value of such benefits or the value of the
remaining benefits at the time of such determination. Such cash payment shall be
made in a lump sum within thirty (30) days after the later of Executive’s date
of termination or the effective date of the rules or regulations prohibiting
such benefits or subjecting the Bank to penalties.

 

  (iv) “Good Reason” exists if, without Executive’s express written consent, any
of the following occurs:

 

  (A) a material reduction in Executive’s Base Salary or benefits provided in
this Agreement (other than a reduction or elimination of Executive’s benefits
under one or more benefit plans maintained by the Bank as part of a good faith,
overall reduction or elimination of such plans or benefits applicable to all
participants in a manner that does not discriminate against Executive (except as
such discrimination may be necessary to comply with applicable law));

 

  (B) a material reduction in Executive’s authority, duties or responsibilities
from the position and attributes associated with the Executive Position;

 

  (C) a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from the Bank’s main office location as of the date of
this Agreement; or

 

  (D) a material breach of this Agreement by the Bank.

 

  (v) Notwithstanding the foregoing, Executive shall not be entitled to any
payments or benefits under this Section 4(e) unless and until Executive executes
a release of his claims against the Bank, the Company and any affiliate, and
their officers, directors, successors and assigns, releasing said persons from
any and all claims, rights, demands, causes of action, suits, arbitrations or
grievances relating to the employment relationship, including claims under the
Age Discrimination in Employment Act (“ADEA”), but not including claims for
benefits under tax-qualified plans or other benefit plans in which Executive is
vested, claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement. In order to comply with the requirements of Code Section 409A and the
ADEA, the release shall be provided to Executive no later than the date of his
Separation from Service and Executive shall have no fewer than twenty-one
(21) days to consider the release, and following Executive’s execution of the
release, Executive shall have seven (7) days to revoke said release.

 

6



--------------------------------------------------------------------------------

5. CHANGE IN CONTROL.

(a) Change in Control Defined. For purposes of this Agreement, the term “Change
in Control” shall mean the occurrence of any of the following events:

 

  (i) Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

  (ii) Acquisition of Significant Share Ownership: There is filed, or is
required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s or the Bank’s voting
securities; provided, however, this clause (ii) shall not apply to beneficial
ownership of the Company’s or the Bank’s voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;

 

  (iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period or who is appointed to the
Board as the result of a directive, supervisory agreement or order issued by the
primary federal regulator of the Company or the Bank or by the Federal Deposit
Insurance Corporation (“FDIC”) shall be deemed to have also been a director at
the beginning of such period; or

 

  (iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

(b) Change in Control Benefits. Upon the occurrence of Executive’s termination
Without Cause or With Good Reason on or after the effective time of a Change in
Control, the Bank (or any successor) shall pay Executive, or in the event of
Executive’s subsequent death, Executive’s beneficiary or estate, as severance
pay, an amount equal to three (3) times his highest annual rate of Base Salary
earned by Executive during the calendar year of Executive’s date of termination
or either of the three (3) calendar years immediately preceding Executive’s

 

7



--------------------------------------------------------------------------------

date of termination. Such payment shall be made in a lump sum within thirty
(30) days following Executive’s date of termination. In addition, the Bank will
continue to provide Executive with life insurance coverage and non-taxable
medical and dental insurance coverage substantially comparable to the coverage
maintained by the Bank for Executive immediately prior to his date of
termination at no cost to Executive. Such continued coverage shall cease upon
the earlier of: (i) the date which is three (3) years from Executive’s date of
termination or (ii) the date on which Executive becomes a full-time employee of
another employer, provided Executive is entitled to the benefits that are
substantially similar to the health and welfare benefits provided by the Bank.
If the Bank cannot provide one or more of the benefits set forth in this
paragraph because Executive is no longer an employee, applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank shall pay
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such benefits or the value of the remaining benefits at the time of such
determination. Such cash payment shall be made in a lump sum within thirty
(30) days after the later of Executive’s date of termination or the effective
date of the rules or regulations prohibiting such benefits or subjecting the
Bank to penalties. Notwithstanding the foregoing, the payments and benefits
provided in this Section 5(b) shall be payable to Executive in lieu of any
payments or benefits that are payable under Section 4(e).

 

6. COVENANTS OF EXECUTIVE.

(a) Non-Solicitation/Non-Compete. Executive hereby covenants and agrees that,
for a period of one (1) year following his termination of employment with the
Bank (other than a termination of employment following a Change in Control),
Executive shall not, without the written consent of the Bank, either directly or
indirectly:

 

  (i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of the
Bank, or any of their direct or indirect subsidiaries or affiliates, that has
headquarters or offices within twenty-five (25) miles of any location(s) in
which the Bank has business operations or has filed an application for
regulatory approval to establish an office (the “Restricted Territory”);

 

  (ii) become an officer, employee, consultant, director, independent
contractor, agent, joint venturer, partner or trustee of any savings bank,
savings and loan association, savings and loan holding company, credit union,
bank or bank holding company, insurance company or agency, any mortgage or loan
broker or any other entity that competes with the business of the Bank or any of
their direct or indirect subsidiaries or affiliates, that: (i) has a
headquarters within the Restricted Territory or (ii) has one or more offices,
but is not headquartered, within the Restricted Territory, but in the latter
case, only if Executive would be employed, conduct business or have other
responsibilities or duties within the Restricted Territory; or

 

8



--------------------------------------------------------------------------------

  (iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank to
terminate an existing business or commercial relationship with the Bank.

(b) Confidentiality. Executive recognizes and acknowledges that the knowledge of
the business activities, plans for business activities, and all other
proprietary information of the Bank, as it may exist from time to time, are
valuable, special and unique assets of the business of the Bank. Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities or any other similar
proprietary information of the Bank to any person, firm, corporation, or other
entity for any reason or purpose whatsoever unless expressly authorized by the
Board or required by law. Notwithstanding the foregoing, Executive may disclose
any knowledge of banking, financial and/or economic principles, concepts or
ideas which are not solely and exclusively derived from the business plans and
activities of the Bank. Further, Executive may disclose information regarding
the business activities of the Bank to any bank regulator having regulatory
jurisdiction over the activities of the Bank pursuant to a formal regulatory
request. In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed. Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.

(c) Information/Cooperation. Executive shall, upon reasonable notice, furnish
such information and assistance to the Bank as may be reasonably required by the
Bank, in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party; provided, however, that Executive
shall not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any other subsidiaries or
affiliates.

(d) Reliance. Except as otherwise provided, all payments and benefits to
Executive under this Agreement shall be subject to Executive’s compliance with
this Section 6, to the extent applicable. The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive’s breach of this Section 6, agree that, in the event of any
such breach by Executive, the Bank will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines of business
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages
from Executive.

 

9



--------------------------------------------------------------------------------

7. SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Bank (or any successor of the Bank).

 

8. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive of a kind expressly
provided elsewhere.

 

9. NO ATTACHMENT; BINDING ON SUCCESSORS.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) The Bank shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

 

10. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

11. REQUIRED PROVISIONS.

Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:

(a) The Board may terminate Executive’s employment at any time, but any
termination by the Bank’s Board other than termination for Cause shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after his termination for Cause.

 

10



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

(c) Notwithstanding anything else in this Agreement to the contrary (with the
exception of Section 4(c)(i)), Executive’s employment shall not be deemed to
have been terminated unless and until Executive has a Separation from Service
within the meaning of Code Section 409A. For purposes of this Agreement, a
“Separation from Service” shall have occurred if the Bank and Executive
reasonably anticipate that either no further services will be performed by
Executive after the date of termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
fifty (50) percent of the average level of bona fide services in the thirty-six
(36) months immediately preceding the termination. For all purposes hereunder,
the definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii). Notwithstanding the foregoing, this
Section 11(b) is not applicable in the event of the Executive’s termination for
Cause.

(d) Notwithstanding the foregoing, if Executive is a “specified employee” (i.e.,
a “key employee” of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Agreement is triggered due to Executive’s Separation from Service (other
than due to Disability or death), then solely to the extent necessary to avoid
penalties under Section 409A of the Code, no payment shall be made during the
first six (6) months following Executive’s Separation from Service. Rather, any
payment which would otherwise be paid to Executive during such period shall be
accumulated and paid to Executive in a lump sum on the first day of the seventh
month following such Separation from Service. All subsequent payments shall be
paid in the manner specified in this Agreement.

 

12. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

13. GOVERNING LAW.

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.

 

14. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank

 

11



--------------------------------------------------------------------------------

and Executive, sitting in a location selected by the Bank within fifty
(50) miles from the main office of the Bank, in accordance with the rules of the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes then in effect. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.

 

15. PAYMENT OF LEGAL FEES.

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute relating to this Agreement shall be paid or reimbursed
by the Bank, provided that the dispute is resolved in Executive’s favor, and
such reimbursement shall occur no later than sixty (60) days after the end of
the year in which the dispute is settled or resolved in Executive’s favor.

 

16. INDEMNIFICATION.

The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) for the term of the Agreement and for a
period of six (6) years thereafter to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the Bank
or the Company or any subsidiary or affiliate of the Bank or the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board or the board of directors of the Company, as appropriate); provided,
however, neither the Bank nor Company shall be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive. The indemnification rights set forth in this Section 16
shall not be extinguished by any release signed by the Executive pursuant to
Section 4(e)(v) hereof or as part of any separation agreement with the Bank.

 

17. NOTICE.

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

   To the Bank   

Pilgrim Bank

40 South Main Street

Cohasset, MA 02025

   To Executive:    Most recent address on file with the Bank

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

PILGRIM BANK By:  

/s/ Steven Golden

Name:  Steven Golden Title:  Vice Chairman

EXECUTIVE

/s/ Francis E. Campbell

Francis E. Campbell

 

13